Citation Nr: 1610879	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  15-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability of the feet, other than left little toe fracture residuals.

2.  Entitlement to service connection for addiction to pain medication, as secondary to service connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Additional evidence was received subsequent to the Statements of the Case.  The Veteran, via his representative waived RO consideration of this evidence in the February 2016 Informal Hearing Presentation.  Therefore, the Board finds that it may proceed with adjudication.  38 C.F.R. § 20.1304(c) (2015).

The Board notes that the claims file contained documents pertaining to an individual other than the Veteran who is the subject of the appeal.  The misfiled documents have been removed from the claims file for association with the correct claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a disability of the feet, other than left little toe fracture residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran does not have a current pain medication addiction disability.




CONCLUSION OF LAW

The criteria for entitlement to service connection for addiction to pain medication, as secondary to service connected orthopedic disabilities, not been met.  38 U.S.C.A. § 105, 1110, 1131 (West 2014); 38 C.F.R. § 3.1(n), 3.301 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by way of a February 2013 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran are associated with the claims file and were reviewed in connection with this claim.  The Veteran has not identified any additional outstanding evidence in this matter that could substantiate his service connection claim.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

As noted above, documents regarding an individual other than the Veteran who is the subject of this appeal were found in the Veteran's claims file and have been removed for association with the correct claims file.  Although the documents indicate prescription of pain medication, they do not identify a diagnosis of addiction to pain medications.  Thus, the misfiled records do not impact on the issue being adjudicated and the Board finds that it may proceed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

An injury or disease incurred during service is deemed to have been incurred in the line of duty, unless it was the result of the person's own willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences, to include the abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

For the purposes of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also, 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105, 1131 either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

VA's General Counsel  has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for addition to pain medication, as secondary to service connected orthopedic disabilities.  The Veteran argues that he had problems in the morning when he wakes up it is hard for him to walk to the bathroom.  It was very painful to do this small chore and his lower back and both hips were painful.  He stated that without the pain medication he could not function.  He stated "I know that I am addicted to Morphine and Vicoden [sic], but with out [sic] that medication I know my life would be worthless."

During the entire period on appeal the Veteran was prescribed narcotic pain medication, including Morphine.  

In January 2013 the Veteran reported that he did not want more pain medication.  However, it was noted that he may need them.  He was on Morphine 15 mg three times daily (TID) and may need to go to 30 mg two times daily (BID).  He was on Hydrocodone and was worried about the Tylenol.  His prescription was changed to Oxycodone.  In July 2013 the Veteran reported that he wanted to avoid narcotic treatment.  However, the same note indicates that he was prescribed Morphine sulfate and Oxycodone.

The treatment records do not reveal that the Veteran has been diagnosed with addiction to pain medications.  The treatment records do not reveal discussion of early refills or tests that were noted to be indicative of abuse of the pain medications.  

Entitlement to service connection for addiction to pain medications is not warranted.  The Veteran has been prescribed narcotic pain medication.  Although it is acknowledged that the Veteran has reported that he feels he is addicted to his prescribed pain medication, there is no diagnosis of addiction or report of abuse in treatment records.  The Veteran's pain medications are prescribed for the Veteran's chronic pain condition and have been increased due to the Veteran's increased pain.  The medications have been prescribed for a therapeutic purpose and Veteran was advised of the requirements for taking the medication.  With respect to the argument that the Veteran's life would be worthless without the medication, the Board notes that the Veteran is in receipt of service connected benefits for his lumbosacral strain, cervical spine fusion, right and left lower extremity radiculopathy, degenerative disc and joint disease of the lumbar spine with anterolisthesis of L5 on S1, and right and left hip disabilities.  The medication is a treatment for the pain associated with the orthopedic disabilities and is, therefore, contemplated in the ratings for these disabilities.  Thus, entitlement to service connection for addiction to pain medication is denied as the Veteran has not been diagnosed with an addiction disability and the Veteran's pain medication usage is a prescribed treatment for his service connected disabilities.


ORDER

Service connection for addiction to pain medication, as secondary to service connected orthopedic disabilities, is denied.


REMAND

The Veteran seeks entitlement to service connection for a disability of the feet, other than left little toe fracture residuals.  The Veteran reports that while in service the areas in which he worked were always contaminated with gas spills and that he started having problems with his feet.  He stated that his toes turned black and that he was treated at the hospital.  Once his feet began to heal he was released and went to work in a controlled area using a chemical to clean parts.  He reported that he has had problems since then.  He indicated that he did not always run to the hospital for medical attention.

In December 2012 the Veteran was afforded a VA skin examination.  The Veteran was diagnosed with tinea pedis.  He reported that he developed athlete's foot which was treated with ointments.  These failed, and he was admitted to the infirmary for this.  It finally healed up.  It recurred later when he was in the service.  He was treated with over the counter ointment that time.  He stated it continued to recur about once a month, and this has continued to the time of the examination.  He was being treated with an ointment, and also uses a spray when it bothers him at night. 

After physical examination the examiner rendered the opinion that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran was seen for tinea pedis in 1962, 1967, and 1968.  He had no further visits in service.  The discharge examination was normal.  The Veteran saw his private provider in December 2001 and had a skin examination that included the lower extremities.  The provider stated that there were no lesions except on the legs.  The Veteran was seen by VA podiatry in August 2010 and there was no mention on examination of the feet.  Tinea pedis affects 70 percent of the world's population at some point.  No evidence is provided of a chronic problem since 1968.

The examination opinion is internally inconsistent and, therefore, inadequate.  The examiner reports that the Veteran indicated that he had skin problems with his feet since service; however, in rendering the opinion the examiner found that there was no evidence that of a chronic problem since service.  The examiner relied on a lack of treatment records since service and the prevalence of the disability in rendering the opinion.  The Board notes that the Veteran is competent to report that he has had skin problems of the feet since service.  It is unclear whether the symptoms reported by the Veteran currently represent the same symptoms in service and whether it is at least as likely as not that an exposure to chemicals in service cause the symptoms.  As such, the Veteran must be afforded another VA medical examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, attempts must be made to obtain and associate with the claims file VA treatment records dated since September 2015.  38 C.F.R. § 3.159.

As noted above, documents regarding an individual other than the Veteran who is the subject of this appeal were found in the Veteran's claims file and have been removed for association with the correct claims file.  These documents contain relevant information regarding the Veteran's claim for entitlement to service connection for a disability of the feet, other than left little toe fracture residuals.  As this claim is being remanded for additional development, the claim will be readjudicated in a Supplemental Statement of the Case without consideration of the misfiled documents.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since September 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any foot disorder, other than left little toe fracture residuals, found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any foot disorder, other than left little toe fracture residuals, found to be present is related to service or had its onset during service.  The examiner must comment upon the Veteran's reports of symptoms in service and upon the reported exposure to chemicals in service.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


